DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-18 are pending in the instant application. Claims 1-18 are allowed. 
Response to Amendment and Arguments/Remarks
	The amendment and arguments/remarks filed on November 23, 2021 have been fully considered and entered into the application. With regards to the 35 U.S.C. 102(a)(1) rejections as being anticipated by Fricke et al. and EP 2774915 A1, the grounds for rejection are moot in view of Applicant’s amendment and the rejections have been withdrawn. With regards to the U.S.C. 103 rejection as being unpatentable over Fricke et al. or EP 2774915 A1 in view of US 8,895,774, Applicant argues that “None of the cited prior art discloses the claimed range as a known result-effective variable (i.e., the content of the metallic atom) much less be suggestive of it as a known result-effective variable…On the other hand, as described in paragraph [0092] of the present specification, the amount of the metallic atom within the claimed range exhibits suppressing effects on the degeneration reaction of the carbamic acid ester produced in the reaction of the carbonic acid ester and an inorganic acid salt of an amino acid derivative…Only Applicants recognized and considered the aforementioned effects, and arrive at the claimed range.” This argument is found to be fully persuasive and the rejection has been withdrawn. 


REASONS FOR ALLOWANCE
	The production method of a carbamic acid ester derived from a carbonic acid ester and the isocyanate production method of the instant claims are novel and non-obvious over the prior art because of the limitation that the carbonic acid ester comprises 0.001 ppm by mass to 10% by mass of a metallic atom, relative to a total mass of the carbonic acid ester. The prior art does not discloses a method which fits within the scope of those of the instant claims nor does it disclose an obvious variant. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ANN VAJDA whose telephone number is (571)270-5232. The examiner can normally be reached Mon-Fri 6:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/KRISTIN A VAJDA/Primary Examiner, Art Unit 1626